DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 8/18/2022.  The amendment and remarks, pages 8-10, filed therein has overcome the previous rejected under 35 USC 102(a)(1) or in alternative under 35 USC 103 as obvious over Brisson.  Therefore, the previous rejection now has been withdrawn.
	Claims 1-13, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim with a surgical robotic system comprising: an actuator configured to drive an end effector, and one or more processors configured to: receive a position command describing a desired position for the end effector; translate the desired position to a command for a joint associated with the end effector; calculate a compensation term to compensate for a source of hysteresis for backlash or compliance; and send an instruction for the actuator based on the compensation term and the command for the end effector (as evidence in applicant’s disclosure in paragraphs 8, 180, 192).
Claim 12 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim with a surgical robotic system comprising: one or more processors configured to: receive a position command describing a desired position for an end effector; translate the desired position to a command for a joint associated with the end effector;  calculate a compensation term to compensate for a source of hysteresis for backlash or compliance; receive sensor data for the position of the actuator or the associated end effector; and modify an the instruction for the actuator  in response to the sensor data; and send the modified instruction for the actuator based on the compensation term and the command for the end effector.
Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim with a surgical robotic system comprising: one or more processors configured to: receive a position command describing a desired position for an end effector; translate the desired position to a command for a joint associated with the end effector;  calculate a compensation term to compensate for a source of hysteresis for backlash or compliance, wherein the compensation term compensates for a relationship between an instruction for the actuator and a measured position for the end effector, wherein the relationship includes: (i) a compliance region in which the source of hysteresis or recoil is substantially from compliance; or (i) a backlash region in which the source of hysteresis or recoil is substantially from backlash; and send the instruction for the actuator based on the compensation term and the command for the end effector.








Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771